Citation Nr: 1219161	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability also claimed as secondary to the service-connected bilateral Taylor bunion disability. 

2.  Entitlement to service connection for a cervical spine disability also claimed as secondary to the service-connected bilateral Taylor bunion disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel





INTRODUCTION

The Veteran had active service from January 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the Los Angeles, California RO.  

This case was remanded by the Board in October 2007 and September 2010.  

The issue of service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A lumbar spine disability was not manifest during active service, and arthritis was not manifest within one year of separation and is not otherwise attributable to active service.

2.  A lumbar spine disability was not caused or worsened by a service-connected disability.

3.  A cervical spine disability was not manifest during active service, and arthritis was not manifest within one year of separation and is not otherwise attributable to active service.

4.  A cervical spine disability was not caused or worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A lumbar spine disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2011).

3.  A cervical spine disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A cervical spine disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in October 2002, October 2007 and July 2008. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 3.310 was amended effective October 10, 2006, the claims for service connection were filed in September 2002 as such the current version of 38 C.F.R. § 3.310 is not applicable to the claims on appeal.   

The Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Analysis

The Veteran has appealed the denial of service connection for a lumbar spine and cervical spine disability.  He claims his disabilities are secondary to his service-connected bilateral Taylor bunion disability.  

In November 2001, the Veteran reported low back and neck pains caused by his feet problems.  Minimal early degenerative changes of the cervical spine and degenerative changes of the lumbar spine were shown in April 2002.  A history of chronic low back and neck pain for 10 years was noted in December 2002.  

In November 2009, the VA examiner found that it could be plausible that the Veteran's neck and lumbar pain were aggravated by his foot pain.  Because, however, he was not a back specialist and the Veteran did not have a workup for his back symptoms, the examiner could not say with certainty that the back pains were secondary to the foot disability.  

In March 2010, degenerative changes of the lumbar and cervical spine were diagnosed.  The VA examiner opined that it was unlikely that the Veteran's back pathology was causally related to service.  The examiner related that there were no chronological records of foot pain complaints leading to ascending weight bearing joint pathology and that the first mention of spinal pain was in January 1980.  Per the examiner, the Veteran has had bilateral knee pain since the late 1970s and that abnormal weight bearing secondary to knee pain would better explain any ascending joint pathology.  

The Veteran was afforded another VA examination in January 2011.  During this examination, he reported his cervical spine disability had its onset in 1985 and that his thoraco-lumbar spine condition had its onset in 1983/1984.  He denied any specific trauma or injuries of neck and/or back.  The Veteran attributed his back pain to his foot disability since 1980 and the recurrent shifting of weight.  The diagnosis was minimal degenerative changes throughout the thoracic spine, mild degenerative disc disease at C5-C6, moderate degenerative disc disease at L1-L2, and mild degenerative disc disease from L2 through S1.  

The VA examiner opined that it was unlikely that the Veteran's current degenerative disc disease at C5-C6, thoracic spine and L1 through S1 was caused by or aggravated (made permanently worse) by the Veteran's service-connected bilateral Taylor bunion disability.  The examiner concurred with the rationale given by the March 2010 VA examiner. 

In various statements the Veteran has related that his lumbar spine and cervical spine disabilities are related to his service-connected foot disability.  

After weighing the positive and negative evidence, the Board concludes that the more probative evidence is against the finding that the Veteran has a cervical and lumbar spine disability that is related to service.  

Initially, the Board finds against service connection on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for lumbar spine and cervical spine disabilities on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  A review of the record, however, does not indicate, and the Veteran does not allege, that his lumbar spine and cervical spine disabilities are directly related to service.  Therefore, in the absence of any evidence in support thereof, service connection for a lumbar spine and cervical spine disability must be denied on a direct basis. 

Regarding service connection for a lumbar spine and cervical spine disability on a secondary basis, the Board also finds against this claim.  Although the Veteran asserts that his current lumbar spine and cervical spine disabilities are secondary to his service-connected foot disability, the more competent and probative evidence establishes that the Veteran's spinal disabilities are more likely related to his nonservice-connected knee disability rather than his service-connected foot disability.  

In this regard, the Veteran has been examined twice by VA medical professionals (March 2010 and January 2011) for the purpose of obtaining an opinion regarding the relationship between his service-connected foot disability and his lumbar and cervical spine disabilities.  In sum, the examiners expressly concluded that the Veteran's claimed disabilities were neither causally related to nor aggravated by his service-connected foot disability.  Rather, his cervical spine and lumbar spine disabilities were attributed to his nonservice-connected knee disability.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions on a review of the claims folder as well as a complete physical examination of the Veteran.  

Although the November 2009 examiner found that it could be plausible that the Veteran's neck and lumbar pain were aggravated by his foot pain, the use of the words "could be" renders the opinion speculative.  The examiner related that he could not render a definitive opinion at that time given that he was not a back specialist and the Veteran had not been examined for his back symptoms.  As such, the opinion has diminished probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The Board finds that the May 2010 and January 2011 VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  

The Board has also considered the Veteran's statements regarding the etiology of his lumbar and cervical spine disabilities.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's lumbar spine and cervical spine disabilities are related to his service-connected foot disability, such evidence is not probative.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on this medical matter.  

In sum, the evidence deemed most probative by the Board establishes that, although the Veteran has lumbar spine and cervical spine disabilities, his current disabilities are not attributable to service or a service-connected disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claims are denied.  


ORDER

Service connection for a lumbar spine disability also claimed as secondary to the service-connected bilateral Taylor bunion disability is denied.

Service connection for cervical spine disability also claimed as secondary to the service-connected bilateral Taylor bunion disability is denied. 


__________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


